Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8, 11-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi et al. (US 2018/0258279 A1) in view of Lenzi et al. (US 2018/0257350 A1), Fukuda et al. (US 5362926), Yuzuriha (US 2013/0277867 A1) and Saito et al. (US 2015/0369467 A1).
Regarding Claims 1, 8, and 11-13, Tsutsumi discloses a resin composition comprising 2-350 parts phenoxy resin (para 0091, lines 1-4) and 1-80 parts cross-linking agent, such as EXA-480-150 or EXA-480-1000 (para 0095, lines 16-17; 0104, lines 1-4) which the specification of the present invention discloses as a flexible epoxy resin having the claimed structure (pg 11, A-1 and A-2). These amounts overlap the claimed amounts of phenoxy resin and flexible epoxy resin for the main resin (i.e. 80 parts cross-linking agent and 20 parts phenoxy). Tsutsumi further discloses up to 80 wt% of the resin composition is filler, such as carbon black, which is inherently thermally conductive (para 0114, lines 15-17 and 
Tsutsumi further discloses 5 to 100 parts photoacid generator (i.e. curing agent) (para 0111). 
Tsutsumi further discloses the weight average molecular weight of the phenoxy resin is 15,000 to 100,000 (para 0090).
Tsutsumi does not disclose the resin composition comprising an amine curing agent as claimed.
Lenzi discloses a curable resin composition comprising epoxy resin such as polyglycidyl ethers of bisphenol A (para 0049) and discloses curing agents, preferably diaminodiphenyl sulphones, increase the cure rate and/or reduce the cure temperature of epoxy resin (para 0055).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Tsutsumi to incorporate the teachings of Lenzi, to produce the resin composition comprising a diaminodiphenyl sulphone as the curing agent, in order to increase the cure rate and/or reduce the cure temperature of the resin composition.
Tsutsumi does not disclose the metal substrate having a thickness of 0.3-5.0 mm. Tsutsumi does disclose the resin composition is excellent in heat resistance, 
Fukuda discloses a circuit substrate comprising an aluminum-copper clad foil laminated to a metallic baseplate by an insulating layer (abstract), wherein the metallic baseplate has a thickness of 0.5-3.0 mm (Col 3, lines 11-17) and the insulating layer comprises resin such as epoxy resin (Col 3, lines 18-31).
It would have been obvious to a person having ordinary skill in the art to produce the circuit substrate of Fukuda, having a metallic baseplate having a thickness of 0.5-3.0 mm, using the resin composition of Tsutsumi in view of Lenzi as the insulating layer, because it is excellent in heat resistance, adhesion to a substrate, solder heat resistance, and thermal, shock resistance.
Tsutsumi in view of Lenzi and Fukuda does not disclose the main resin comprising biphenyl epoxy resin.
Yuzuriha discloses epoxy resin for electrical components. Yuzuriha discloses biphenyl epoxy resins are particularly preferable from the viewpoint of adhesion with copper (para 0029, last 3 lines).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Tsutsumi in view of Lenzi and Fukuda to incorporate the teachings of Yuzuriha to produce the resin 
While there is no disclosure of the amount of biphenyl epoxy resin in the main resin, it would be obvious to optimize the amount of biphenyl epoxy resin with respect to improved adhesion to copper, and thus arrive at the claimed amounts. 
Tsutsumi in view of Lenzi and Fukuda discloses all the limitations of the present invention according to Claim 1 above. Tsutsumi in view of Lenzi and Fukuda does not disclose the resin composition comprising a curing accelerator.
Yuzuriha discloses epoxy resin for electrical components, comprising resin such as bisphenol A diglycidyl ether and biphenyl epoxy. Yuzuriha discloses 0.1-1 wt% curing accelerator based on the total weight of the resin composition obtains adequate fluidity, storage stability, and curability (para 0050).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to further modify Tsutsumi in view of Lenzi, and Fukuda to incorporate the teachings of Yuzuriha to produce the resin composition further comprising 0.1-1 wt% curing accelerator, in order to obtain adequate fluidity, storage stability, and curability.
Tsutsumi in view of Lenzi, Fukuda, and Yuzuriah does not disclose the filler is a thermally conductive filler selected from the group as claimed.
Saito discloses a thermally conductive adhesive for a circuit board (abstract) comprising epoxy resin such as bisphenol A epoxy and thermally conductive filler. Saito discloses the thermally conductive filler is preferably aluminum oxide in terms of electrically insulating property, thermal conductivity, and cost; or boron nitride in terms of an electrically insulating property, thermal conductivity, and low dielectric constant (para 0072).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Tsutsumi in view of Lenzi, Fukuda, and Yuzuriah to incorporate the teachings of Saito, to produce the resin composition wherein the filler is aluminum oxide or boron nitride. Doing so would be beneficial in terms of insulating property, thermal conductivity, and cost or insulating property, thermal conductivity, and low dielectric constant, respectively.
Regarding Claim 2, given that the claim only further limits an optional alternative embodiment, the claim is considered met by the prior art.
Regarding Claim 14, Tsutsumi in view of Lenzi, Fukuda, Yuzuriah, and Saito discloses all the limitations of the present invention according to Claim 1 above. 
While there is no disclosure that the solution or dispersion is a resin varnish as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. varnish, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior 
Regarding Claim 15, Tsutsumi in view of Lenzi, Fukuda, Yuzuriah, and Saito discloses all the limitations of the present invention according to Claim 1 above. Tsutsumi further discloses a film comprising the resin composition (para 0001, 0120).
Regarding Claims 16 and 17, Tsutsumi in view of Lenzi, Fukuda, Yuzuriah, and Saito discloses all the limitations of the present invention according to Claim 1 above. Tsutsumi further discloses the resin composition spin coated on a silicon wafer formed with a film of copper on a film of titanium, cured to form a laminate, and copper foil formed on the laminate (para 0149, lines 1-9).
Regarding Claim 19, Tsutsumi in view of Lenzi, Fukuda, Yuzuriah, and Saito discloses all the limitations of the present invention according to Claim 16 above. Tsutsumi further discloses the resin film can be 0.1-100 microns (i.e. 0.0001-0.1 mm) (para 0125).
Regarding Claim 20, Tsutsumi in view of Lenzi, Fukuda, Yuzuriah, and Saito discloses all the limitations of the present invention according to Claim 1 above. Fukuda further discloses the circuit substrate comprises an aluminum-copper clad .
Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive.
Applicant argues that there is no evidence of record suggesting or motivating one of ordinary skill to combine the teachings of the cited references, in certain aspects the methodology applied by the references are distinct  and contradictory, and that the combination does not teach or suggest all limitations of the claims.
However, as set forth above, specific motivation was provided when combining each of the secondary references with the primary reference Tsutsumi. Further, while applicant argues that the methodology applied by the cited references are distinct and contradictory, applicant does not point out how the references contradict each other or why they cannot be properly combined. Additionally, it is the examiner’s position that the cited prior art does meet all the claim limitations as set forth above. Applicant has not specifically indicated which limitations as claimed are not being met.
Applicant argues that the present invention solves a technical problem by applying a thermally conductive resin composition with good thermal shock resistance to metal substrates and that the cited prior art has nothing to do with this technical problem.
However, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Applicant argues that while Lenzi discloses diaminodiphenyl sulphone as a curing agent, Lenzi does not disclose the purpose of using an amine curing agent as used in the present invention, which is to avoid defects that would be cause by other curing agents.
However, “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966). As shown in paragraphs 10-11 above, Lenzi discloses curing agents, preferably diaminodiphenyl sulphones, increase the cure rate and/or reduce the cure temperature of epoxy resin.
Applicant argues that although Yuzuriah does disclose biphenyl epoxy resin is particularly preferred with respect to adhesion to copper, Yuzuriah focuses on an epoxy resin composition for encapsulation, while the present invention is an epoxy resin composition for metal substrates.
However, Yuzuriah and Tsutsumi are both drawn to resin compositions for electronic devices (Yuzuriah, Abstract; Tsutsumi, paras 0001). Tsutsumi discloses the resin composition adhered to copper (para 0149). Yuzuriha discloses biphenyl epoxy resins are particularly preferable from the viewpoint of adhesion with copper (para 0029, last 3 lines). Examiner maintains that it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Tsutsumi to incorporate the teachings of Yuzuriha to produce the resin composition further comprising biphenyl epoxy resin in order to improve adhesion with copper. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 





/BETHANY M MILLER/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787